DETAILED ACTION

Response to Remarks
Claim Rejection, 35 USC 101 
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.  Applicant amends claims to limit the process to computer execution.  However, the Court decision post Alice decision have clearly articulated that compute performance of an otherwise judicial exception, fails to represent ‘significantly more’ in the patentability analysis.  The Applicant further states that the newly recited limitation, “writing the GUID… into an asset”, defined in the claims to be an attachment to the private blockchain record of a unique and immutable identifier identifying the digital twin on the public blockchain, effectively perpetually linking the product identifier to the public blockchain digital twin, is interpreted as supported, that is an a permanent index added to the asset record.  A review of the Applicant’s disclosure of a means for the “writing” limitation, fails to indicate that this limitation is anything more than the record keeping function of adding information to a transferrable permanent record thus providing an index for performing an auditable trace; or in the embodiment of a tracking a physical object, maintaining an index associated with the manufactured product identifier.  Please see for example Applicant’s published disclosure at ¶0360 and/or ¶0400-¶0402.  Accordingly, this concept fails to qualify as significantly more in the patentability analysis.
The 35 USC §101 rejection is maintained herein.


Claim Rejections - 35 USC §§ 102/103
Applicant's remarks/arguments with respect to claims amended to recite new limitations have been considered but are moot because the new ground of rejection does not rely on the citations within the reference applied in the immediate prior rejection for any teaching or matter specifically challenged in the argument and recited in the claims.  Please note that the Berti reference is maintained herein for teaching both the undisputed limitations as well as the amended language (i.e. “registering ownership via the current owner …” , “supply-chain component identifiers …”,  and ” immutably linking the product identifier …”),  with additional and/or clarifying citations.  Berti is also maintained generally, in deference to the Applicant’s remarks directed to the embodiment of an application of blockchain technology for facilitation of maintaining the integrity of finished products records.
As the dependent claims are not remarked upon on their merit, examiner relies on the above response and the following rejection.

In view of the persistence of 35 USC §§101/103 rejections in this application, examiner encourages Applicant to contact the Office to schedule an interview at their timely convenience to discuss a course for advancement.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Representative Claim 1 recites:
operating a first blockchain interface to a private blockchain on behalf of a product manufacturer, wherein the product manufacturer has access permissions to the private blockchain (i.e. operating an interface to an identified group); 
operating a second blockchain interface to a public blockchain on behalf of a plurality of tenants of the host organization including the product manufacturer as one of the plurality of tenants, wherein each one of the plurality of tenants operate as a participating node with access to the public blockchain (i.e. operating an interface to an second identified group); 
 providing a plurality of templates for certificates of authenticity to the plurality of tenants (i.e. providing data organization and presentation as defined); 
generating a digital twin for a finished goods product by the product manufacturer, the digital twin having embedded therein a new certificate of authenticity generated using one of the plurality of templates, the new certificate of authenticity uniquely identifying the finished goods product by a product identifier specified with the new certificate of authenticity (i.e. making a digital copy and adding related information, accordingly);
registering ownership via the current owner of the finished goods product registering ownership of the digital twin (i.e. recording ownership); 

transferring ownership of the digital twin from the product manufacturer to a purchaser by transacting the digital twin having the certificate of authenticity embedded therein onto the public blockchain with a Globally Unique Identifier (GUID) uniquely identifying the Claims- 158 -Attorney Docket No.: 37633.6323 (A4198US)digital twin on the public blockchain (i.e. identifying and effecting transaction) and 
writing the GUID uniquely identifying the digital twin on the public blockchain into the asset on the private blockchain within which the digital twin is stored, immutably linking the product identifier within the private blockchain with the GUID uniquely identifying the digital twin on the public blockchain (i.e. adding identifying and persistent label to asset information).  
Examiner notes that the medium claim 28, and system claim 30 are directed to the same process and fail to add structural distinction over method Claim 1.

These combined limitations, as drafted, are directed to a process that, under its broadest reasonable interpretation, covers activities performed by a human, but for the recitation of generic computer components. That is, other than reciting “processor and memory,” nothing in the claim element precludes the step from practically being performed by human activity.  If a claim limitation, under its broadest reasonable 

Certain methods of organizing human activity as the claims recites concepts relating to the economy and commerce, such as mitigating settlement risk, and financial instruments that are designed to protect against the risk of investing in financial instruments, MPEP 2106.04 (a)(2) (II)(A), Also, concepts of Managing Personal Behavior or Relationships or Interactions Between People, See MPEP 2106.04 (a)(2) (II)(C).

This judicial exception is not integrated into a practical application.
In particular, the independent claims only recites the additional elements of a processor and memory, to perform the process. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicating and processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transaction process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere . See MPEP 2106.05(d).
Claims 2-27 are dependent on independent Claim 1, and include ail the limitations of independent claim. Therefore these claims recite the same abstract idea with the additional limitations of adding definitions and descriptions to entities, blockchains, products, product identifiers, platforms, index content etc.,  limitations which are either non-functional descriptive material  or drawn to extra-solution activity that do not meaningfully limit the claim in the patentability analysis.  Further the dependent claims fail to recite technology that performs outside their intended functions. For example, dependent claims 15 and 16 recite an “artificial intelligence engine” as it recommends templates”, however no evidence of non-generic structure or function is recited, or even implicitly required, for the performance of recommendation.  Additionally, the recited steps of auto-population, publishing to an Internet link, and maintaining an index, are widely recognized and well-understood of generic computer operations, and as such fail integrate the abstract idea into a practical application.
Accordingly, the claims recite an abstract idea without significantly more.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-13, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berti (US 2019/0158270), herein “Berti”.

Referring to Claims 1, 28 and 29, Berti teaches a method, non-transitory storage media storing instructions, and processor/memory system (e.g. Fig. 5, elm. 602), respectively directed to the same limitations comprising the execution of instructions  (e.g. ¶0016for:
operating a first blockchain interface to a private blockchain on behalf of a product manufacturer, wherein the product manufacturer has access permissions to the private blockchain (e.g. ¶0050: At block 304, the block-chain repository 302 is initiated for the asset. The initiation may be performed by a manufacturer, dealer, equipment re-seller, or any other person having access to the asset and the block-chain repository 302); 
operating a second blockchain interface to a public blockchain on behalf of a plurality of tenants of the host organization including the product manufacturer as one of  Technology underlying the block-chain enables creation of a non-repudiatable, trusted record, even if certain individual parties may not be fully trustworthy. For example, with respect to the encrypted transaction log, in some embodiments, copies of the encrypted transaction log may be distributed among multiple nodes in the block-chain network. Thus, integrity of the transaction log may not be compromised by attacking any single copy of the log. If one copy of the log is improperly altered, it will not match the other copies of the log held by other network nodes. This makes the block-chain highly resistant to hacking or improper alteration--especially as the number of transaction logs, or nodes, increases);
 providing a plurality of templates for certificates of authenticity to the plurality of tenants (e.g. ¶0063: In an embodiment, a workflow may include a "new digital twin import" event (a new digital twin being added to a set of digital twins managed by an EAM program of an EAM system), and the following tasks: setup maintenance plan; add parts to catalog; define parts to stock; setup a forecast model. These tasks may cause writing, copying and/or removing data in record stored in an EAM system and managed by an EAM program.); 
generating a digital twin for a finished goods product by the product manufacturer, the digital twin having embedded therein a new certificate of authenticity generated using one of the plurality of templates, the new certificate of authenticity uniquely identifying the finished goods product by a product identifier specified with the new certificate of authenticity (e.g. ¶0051: Original asset digital representation data may include but is not limited to, equipment description, serial number, manufacturer date, equipment attributes, bill of material (parts), recommended maintenance, 3D part specifications, and the like. The digital representation or digital twin record is generated by the asset manufacturer and is populated with relevant asset information, e.g., year, make and model of the asset, as well as relevant specifications, and optionally asset drawings or specifications to replicate parts on a 3D printer.);
registering ownership via the current owner of the finished goods product registering ownership of the digital twin (¶0042: A party 201 may register itself in order to receive authorization to initialize a digital representation of an asset, modify the asset specifications, attributes, maintenance information, etc. The party 201 may be but not limited to asset manufacturer, asset distributor, asset dealer, asset owner, asset manufacturer maintenance service, third-party maintenance provider and the like) ;
 transacting the digital twin onto the private blockchain by adding an asset to the private blockchain to store the digital twin (Fig. 2, bk. 304; and ¶0050: At block 304, the block-chain repository 302 is initiated for the asset. The initiation may be performed by a manufacturer, dealer, equipment re-seller, or any other person having access to the asset and the block-chain repository 302. The asset initiation requires the asset description to be filled in order to represent the asset digitally), wherein the certificate of authenticity of the digital twin exposes one or more supply-chain component identifiers identifying a corresponding one or more supply-chain components embedded within the finished goods product (e.g. ¶0014: The present inventive system leverages aspects of encryption technology (such as block-chain technology which also underlies crypto-currencies such as Bit-coin) to create and maintain an accurate history of specifications of the asset, maintenance performed on the asset, parts used on the asset, configuration changes of the asset, etc. More particularly, the electronic log may use encryption to associate specific attributes and maintenance records with the asset to ensure that overall digital representation of the asset remains accurate and updated. It further allows for custodians (which may include manufacturers, operators, creators, re-sellers or their downstream partners) to record maintenance transactions of the asset at each point in the asset life-cycle; and/or ¶0039); 
transferring ownership of the digital twin from the product manufacturer to a purchaser by transacting the digital twin having the certificate of authenticity embedded therein onto the public blockchain with a Globally Unique Identifier (GUID) uniquely identifying the Claims- 158 -Attorney Docket No.: 37633.6323 (A4198US)digital twin on the public blockchain (¶0036: An additional element of the present invention, applicable to some embodiments, is tracking of total log entries of the asset to identify if any updates or changes have occurred on the asset. Another element of the present invention, applicable to some assets or their parts, is serialization of an asset such that each unit or collection of units of the asset is tagged with a unique serial number. Such serialization allows for tracking of an individual asset throughout the performance and maintenance life cycle, in addition to the encryption key.); and 
writing the GUID uniquely identifying the digital twin on the public blockchain into the asset on the private blockchain within which the digital twin is stored (¶0033: Each key is uniquely associated to and specifically identifies each asset, and is shared with a plurality of agents authorized to make updates to the record of the asset). 
immutably linking the product identifier within the private blockchain with the GUID uniquely identifying the digital twin on the public blockchain (e.g.¶0016: The method includes registering an asset by an initial agent, wherein said registration including descriptive specifications of said asset. The method includes encrypting an identity of the asset and the initial agent into a non-repudiatable log. The method includes generating an encryption key for the asset to record further updates to the asset; ¶0030; ¶0033: Each key is uniquely associated to and specifically identifies each asset, and is shared with a plurality of agents authorized to make updates to the record of the asset; and ¶0041).

Referring to Claim 2, Berti teaches the method if claim 1, and further teaches wherein transacting the digital twin having the certificate of authenticity embedded therein onto the public blockchain comprises: 
adding a new public blockchain asset to the public blockchain identified by the GUID on the public blockchain (e.g. ¶0034: When parties authorized to handle the assets in the digital representation are registered and all assets are registered, the block-chain provides a complete transaction history of each asset and may provide an account of every asset registered in the encrypted transaction log);
 storing the digital twin having the certificate of authenticity embedded therein within the new asset (¶0041: The updates to the asset or asset transactions may be stored in a block-chain repository 110 in the form of a non-repudiatable log. The repository 110 may be accessed by the registered parties in order to read or update the asset information); and
 registering within the public blockchain both the product manufacturer as the transferor of the digital twin and the purchaser as the transferee of the digital twin (¶0089: the party may read the asset information but cannot change or update any data related to the asset. The non-repudiatable log 400 may have administrative information related to agents or parties having access to the log 400. The log 400 comprises record of each asset change from asset manufacture or registration to and through asset final transfer, sale, during its use or upon its disposal).  

Referring to Claim 3, Berti teaches the method if claim 1, and further teaches  wherein the purchaser of the finished goods product becomes a first owner of both the finished goods product and the digital twin for the finished goods product pursuant to a sale by the product manufacturer (e.g. Fig. 2, bk. 306: change in ownership); 
wherein the first owner becomes a transferee of the asset on the public blockchain storing the digital twin within which the certificate of authenticity is embedded; 
wherein a third party purchaser of the finished goods product becomes a second owner of both the finished goods product and the digital twin for the finished goods product pursuant to a second sale from the first owner to the second owner(¶0007: reseller).  ; and
wherein the second owner becomes a transferee of the asset on the public blockchain storing the digital twin within which the certificate of authenticity is embedded  (¶0089: Ibid).

Referring to Claim 4, Berti teaches the method if claim 1, and further teaches wherein transferring ownership of the digital twin from the product manufacturer to the purchaser comprises transferring ownership of the digital twin to one of: a product 

Referring to Claim 5, Berti teaches the method if claim 1, and further teaches wherein transacting the digital twin onto the private blockchain by adding the asset to the private blockchain comprises: 
adding a new asset to the private blockchain via a CREATE asset command term for the private blockchain and writing the digital twin having the certificate of authenticity embedded therein into a payload portion of the new asset (¶0061: According to one definition, and event refers to the creation of, update to, or decommissioning, of a digital twin, including any change to an attribute of the digital twin. EAM systems may generate such events or detect them. Examples of an event can include a digital twin being assigned to a particular physical asset; a new digital twin being imported into or being associated with an EAM system)..  

Referring to Claim 6, Berti teaches the method if claim 1, and further teaches wherein the private blockchain comprises a permissioned blockchain; wherein the product manufacturer has full access permissions to data and functions of the permissioned blockchain; and wherein one or more supply-chain vendors for the finished goods product operate as restricted nodes on the permissioned blockchain with limited access permissions to data and functions of the permissioned blockchain The non-repudiable log 400 may be transmitted to the registered agents having access to the asset information. The log 400 may also be transmitted to agents or parties which are not a member of log 400 and do not have access to change or update the asset information. However such parties may have access to read and note the asset information such as in case a party is willing to buy the asset, the party may read the asset information but cannot change or update any data related to the asset. The non-repudiable log 400 may have administrative information related to agents or parties having access to the log 400. The log 400 comprises record of each asset change from asset manufacture or registration to and through asset final transfer, sale, during its use or upon its disposal.).  

Referring to Claim 7, Berti teaches the method if claim 1, and further teaches wherein transacting the digital twin onto the private blockchain by adding an asset to the private Claims- 160 - Attorney Docket No.: 37633.6323 (A4198US)blockchain to store the digital twin further comprises one or more of: writing a StockKeeping Unit (SKU) number established by a merchant to the digital twin stored on the private blockchain; writing a product model number assigned by the product manufacturer to the digital twin stored on the private blockchain; writing a Bill of Materials (BOM) to the digital twin stored on the private blockchain; 
writing one or more supply-chain identifiers for components or raw materials embedded within the finished goods product to the digital twin stored on the private blockchain (e.g. Fig. 2, bk.304).  

Referring to Claim 8, Berti teaches the method if claim 1, and further teaches wherein transacting the digital twin having the certificate of authenticity embedded therein onto the public blockchain with the GUID comprises adding a new public blockchain asset to the public blockchain identified by the GUID on the public blockchain; and 
wherein transacting the digital twin onto the public blockchain further comprises: writing a product manufacturer's Bill of Materials (BOM) for the finished goods product into a payload of the new public blockchain asset; wherein any participating node on the public blockchain has read access to each of (i) the GUID for the finished goods product, (ii) ownership history of the finished goods product, (iii) the certificate of authenticity for the finished goods product, and (iv) the product manufacturer's BOM for the finished goods product(e.g. ¶0032: By way of overview background, a block-chain is an electronic public ledger of transactions. The block-chain or ledger grows as completed blocks are added to the block-chain. The completed blocks correspond to new transactions or events performed on the asset maintenance performed). The blocks are added to the block-chain in a linear, chronological order, and only registered agents may add or update transactions to the block-chain).

Referring to Claim 9, Berti teaches the method if claim 1, and further teaches wherein generating a digital twin for a finished goods product further comprises: writing one or more supply-chain component identifiers into the certificate of authenticity identifying a corresponding one or more supply-chain components or raw materials which Claims- 161 - Attorney Docket No.: 37633.6323 (A4198US)are embedded within the finished goods product; and 
part).  

Referring to Claim 10, Berti teaches the method if claim 1, and further teaches receiving supply-chain component certificates of authenticity for one or more components or raw materials within the finished goods products; 
encoding the supply-chain component certificates of authenticity into the certificate of authenticity uniquely identifying the finished goods product by the product identifier; and 
wherein transacting the digital twin having the certificate of authenticity embedded therein onto the public blockchain comprises exposing the certificate of authenticity for the finished goods product and the received supply-chain component certificates of authenticity via the digital twin for the finished goods product transacted onto the public blockchain (e.g. Abstract: From the manufacturer or distributor, the asset is shipped with an encryption key that provides access to the equipment information and allows further updates on parts that are added or removed, maintenance performed, warranty work completed and operating metrics are to be provided as available).  

Referring to Claim 11, Berti teaches the method if claim 1, and further teaches receiving a digital signature for the new certificate of authenticity from the product manufacturer; 
applying the digital signature for the new certificate of authenticity forming a digitally signed certificate of authenticity attesting to the product manufacturer's certification of authenticity of the finished goods product identified by the product identifier specified with the new certificate of authenticity; and  
Claims- 162 -Attorney Docket No.: 37633.6323 (A4198US)wherein transacting the digital twin onto the private blockchain comprises transacting the digital twin having the digitally signed certificate of authenticity embedded therein onto the private blockchain (¶0063: FIG. 3 is an example of a report 400 generated from information gathered by a system over life-cycle of the asset. The report 400 is maintained and updated in order to ensure integrity of asset digital representation. The system may comprise a plurality of terminals in a computer server where each of the plurality of terminals may be associated with one or more plurality of agents. The computer server operates a software application for performing a method to track and record information of the asset by using an encryption technology. The encryption technology may be a block-chain technology. A plurality of agents may be registered within the software application. The registration of the plurality of agents may require the agents to fill in descriptive information into the block-chain about themselves that may specify identity of each agent. Each registered agent is provided with a unique encrypted identifier that may be used to access the asset representation and asset information. An initial agent may register the asset into the block-chain by specifying the identity of the asset. The initial agent may be one of the plurality of registered agents. Identity of the asset and identity of the agent may be encrypted into a non-repudiatable log. The initial agent may be a manufacturer, dealer, supplier, seller, distributor, owner, lessor, serviceman, technician, broker or customer)

Referring to Claim 12, Berti teaches the method if claim 1, and further teaches wherein the product identifier uniquely identifies the finished goods product as exactly one physical item and links the digital twin stored to the private blockchain with the finished goods product via the product identifier having been assigned to the new certificate of authenticity embedded within the digital twin; and 
wherein the globally unique identifier (GUID) uniquely identifies the digital twin for the finished goods product on the public blockchain; and 
wherein writing the GUID uniquely identifying the digital twin on the public blockchain into the asset on the private blockchain immutably links the product identifier within the private blockchain with the GUID uniquely identifying the digital twin of the finished goods product on the public blockchain (¶0036: An additional element of the present invention, applicable to some embodiments, is tracking of total log entries of the asset to identify if any updates or changes have occurred on the asset. Another element of the present invention, applicable to some assets or their parts, is serialization of an asset such that each unit or collection of units of the asset is tagged with a unique serial number. Such serialization allows for tracking of an individual asset throughout the performance and maintenance life cycle, in addition to the encryption key). 

Referring to Claim 13, Berti teaches the method if claim 1, and further teaches wherein the certificate of authenticity specific to the finished goods product as identified by the unique ID comprises one of: the unique ID encoding a serial number for the finished goods product assigned by the product manufacturer (¶0036: serial number; in view of ¶0063: Identity of the asset and identity of the agent may be encrypted into a non-repudiatable log. The initial agent may be a manufacturer, dealer, supplier, seller, distributor, owner, lessor, serviceman, technician, broker or customer). 


Referring to Claim 20, Berti teaches the method if claim 1, and further teaches wherein writing the GUID uniquely identifying the digital twin on the public blockchain into the asset on the private blockchain within which the digital twin is stored comprises: transacting with the private blockchain via an UPDATE asset command function; and wherein writing the GUID into the asset on the private blockchain comprises executing the UPDATE asset command function to modify the asset previously recorded to the private blockchain by modifying a payload portion of the existing asset to add and populate a GUID field of the asset with the GUID from the public blockchain (¶0036/¶0037).  

Referring to Claim 22, Berti teaches the method if claim 1, and further teaches wherein transacting the digital twin having the certificate of authenticity embedded therein onto the public blockchain comprises adding a transaction to the public blockchain via a CREATE asset command function for the public blockchain; and The plurality of agents connect to the block-chain network through the client application (e.g., a software application). The client application validates the agent connections and relays transactions (e.g., maintenance performed) from each agent to the block-chain. The block-chain has complete information about each agent address as well as the registered information about all agents from the first genesis block to the most current completed block. Depending upon rules or policies of the block-chain, the encrypted information may or may not be accessed and read by one or more of the plurality of agents. When parties authorized to handle the assets in the digital representation are registered and all assets are registered, the block-chain provides a complete transaction history of each asset and may provide an account of every asset registered in the encrypted transaction log).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 17-19 and 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Berti  as applied to claim 1 above, and further in view of Andon et al. (US 10/505726), herein “Andon”

Referring to Claim 14, Berti teaches the method if claim 1, and further teaches wherein certificate as a function of asset type is relevant to a multitude of applications that embrace the recited applications (¶0030: Similarly, the term "asset" is intended to cover any relevant product, material, component, equipment or machinery); yet Berti is silent to any of the recited applicable templates specifically).
However Andon discloses interfaces exclusive to wearable footwear among other applications (See at least, Abstract; and col. 1, lines 15-25: The present disclosure relates generally to a computerized system and method for authenticating physical retail product and digital design files, and a system and method for promoting brand engagement. Each generally operates in a similar manner by creating and distributing cryptographically secured digital assets representative of that product or brand. Additionally, aspects of this disclosure relate to the creation and distribution of cryptographically secured digital footwear and apparel, as well as decentralized computing systems and blockchain control logic for providing the same). 
One of ordinary skill in the art would find it obvious to employ a digital and traceability record such as block-chain technology provides, to maintain a reliable report  of any valuable that may legitimately or illegitimately change hands, or require a record of service.


Referring to Claim 17, Berti teaches the method if claim 1, and while Berti teaches the presentation of brand information relating to parts/components (e.g. ¶0109), he is silent to custom branding information for generating the certificate of authenticity.  However, Andon discloses wherein providing the plurality of certificate of authenticity templates comprises providing the plurality of certificate of authenticity templates to any of the plurality of tenant organizations via a commerce cloud platform provided by the host organization; wherein the method further comprises: receiving custom branding information from the product manufacturer; and  Claims- 165 - Attorney Docket No.: 37633.6323 (A4198US)generating the new certificate of authenticity using one of the plurality of templates; and applying the custom branding information from the product manufacturer to the generated certificate of authenticity (cols. 25/26, clauses 1, 2, 5, 6, 8 and 9; with non-fungible tokens disclosing “templates”).  
One of ordinary skill in the art would find it obvious to associate brand information to authenticity for brand promotion/recognition; and preserving integrity of both the product, and the digital twin. 

Referring to Claim 18, Berti teaches the method if claim 1, and further teaches access to blockchain over the internet (¶0090), and a record of ownership (Fig 2, bk. 304), yet Berti is silent to publishing a web-based interface from the host organization to a public Internet linking the web- based interface with the second blockchain interface to 
Andon however discloses the published web-site interface for requesting and receiving validation of ownership (col. 5, lines 35-55: For any of the disclosed systems, methods, digital assets and footwear, the server-class computer may receive a digital transfer proposal (from either the transferor or the transferee) with a request to transfer the cryptographic digital asset to a third party. The server-class computer may respond by determining a new unique owner ID code of the third party, link the cryptographic digital asset with this new unique owner ID code, and record the transfer of the unique digital shoe ID code to the new unique owner ID code on a new transaction block with the distributed blockchain ledger. The digital transfer proposal may be transmitted in response to a confirmation indicative of a new validated transfer of the article of footwear from the second party to the third party. Alternatively, transfer of the cryptographic digital asset to a third party may be independent of transfer of the physical footwear. Optionally, the server-class computer may generate a smart contract that authenticates ownership of and/or tracks future transaction of the cryptographic digital asset. The unique owner ID code may be linked with a cryptocurrency wallet that registered with the distributed blockchain ledger).


Referring to Claim 19, Berti teaches the method if claim 1, and further teaches the manufacturer as host for subsequent transactions/transfers/services, yet is silent to wherein the product manufacturer publishes a custom branded web-based interface to a public Internet linking the custom branded web-based interface with a blockchain services interface of the host organization via which to service queries directed at the public blockchain; wherein the method further comprises: receiving an anonymous query at the host organization having been redirected from the custom branded web-based interface published by the product manufacturer, the anonymous query requesting validation of ownership or authenticity or both of the digital twin published to the public blockchain; retrieving the digital twin and its certificate of authenticity from the public blockchain; and returning a response including ownership confirmation or the certificate of authenticity or both to Claims- 166 - Attorney Docket No.: 37633.6323 (A4198US)the requestor of the anonymous query responsive to the request by routing the response through the custom branded web-based interface published by the product manufacturer.
However Andon discloses this query and verification through an interface hosted by the custom branded manufacturer (e.g. Figs. 2 and 3 col. 5, 35-45: Ibid).  



Referring to Claim 21, Berti teaches the method if claim 1, and further teaches displaying a Graphical User Interface (GUI) to an admin computing device communicably interfaced with the host organization, the admin computing device authenticated as belonging to the product manufacturer as one of the plurality of tenant organizations; wherein the GUI displays a template configuration interface for the certificate of authenticity via which the admin computing device may customize the template with custom branding for the product manufacturer and with additions, deletions, or alterations to one or more populatable fields of the template (col. 15, lines 53-65; and col. 16, lines 3-10: As further shown in FIG. 3, in one configuration, a corporate host system 68 may be in communication with the blockchain 60 for the purpose of provisioning/creating new digital assets. Additionally, the host system 68 may provide one or more rules to the virtual object generator 62 to constrain the manner and style in which genomic information from the blockchain 60 is expressed in a visual/artistic form); wherein the method further comprises: receiving input from the admin computing device via the GUI to customize the template; and wherein generating the new certificate of authenticity using one of the plurality of templates comprises using the template as customized by the input from the admin computing device to generate the new certificate of authenticity (col. 5, lines 1-33: progeny); and col. 26, lines 3-18.  

.  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berti; in view of Chacko et al. (US 2019/0019090), herein “Chacko”.

Referring to Claims 15 and 16, Berti teaches the method if claim 1, and while teaching the provisions of templates through a host server (e.g. Fig. 5); and Berti’s later related applications disclose many of the claims features, the prior art teaching is silent to wherein the method further comprises: executing an artificial intelligence engine at the commerce cloud platform, and issuing recommendations from the artificial intelligence engine to the product manufacturer for Claims- 164 -Attorney Docket No.: 37633.6323 (A4198US)use of a certificate of authenticity template for the product manufacturer's product based at least in part on relationships between the product manufacturer and one or more suppliers to the product manufacturer; and communicably interfacing with a Customer Relationship Management (CRM) of the product manufacturer operating as one of the plurality of tenants within the host organization; wherein the relationships between the product manufacturer and the one or more suppliers to the product manufacturer are determined from the CRM system for the product manufacturer; wherein issuing the recommendations to the product manufacturer for use of the certificate of authenticity template further comprises auto-populating one or more fields of the recommended certificate of authenticity template recommended by the artificial intelligence engine by 
However Chacko discloses in his model for providing service layers through interactions facilitated by a distributed leger system 
executing an artificial intelligence engine at the commerce cloud platform, and issuing recommendations from the artificial intelligence engine to the product manufacturer for Claims- 164 -Attorney Docket No.: 37633.6323 (A4198US)use of a certificate of authenticity template for the product manufacturer's product based at least in part on relationships between the product manufacturer and one or more suppliers to the product manufacturer  and communicably interfacing with a Customer Relationship Management (CRM) of the product manufacturer operating as one of the plurality of tenants within the host organization; (Fig. 1, elm. 108  disclosing “CRM”; and ¶0027/¶0028: As another example, and as described in further detail herein, one or more parameters of an asset can be monitored, and can be processed through one or more AI components (e.g., a machine-learned predictive model) to determine that the asset requires maintenance. In response, the virtual agent can initiate an incident workflow that is performed using an incident management service, as well as one or more other services (e.g., a scheduling service to schedule a technician visit to the asset). In some examples, the virtual agent communicates with the customer through one or more channels to perform incident management (e.g., scheduling the technician visit in a calendar of the customer, sending an email to the customer, communicating with the customer through the messaging application); wherein the relationships between the product manufacturer and the one or more suppliers to the product manufacturer are determined from the CRM system for the product manufacturer; wherein issuing the recommendations to the product manufacturer for use of the certificate of authenticity template further comprises auto-populating one or more fields of the recommended certificate of authenticity template recommended by the artificial intelligence engine by retrieving corresponding data from the CRM of the tenant organization; and wherein the one or more fields auto-populated correspond to one of a component field, a supplier field, and a field identifying a supplier's certificate of authenticity for components or raw materials (Fig. 4A; ¶0045/¶0064, with “parts” disclosing “components”; ¶0075  and ¶0082).
One of ordinary skill in the art would find it obvious to employ auto-populated fields in an interface when multiple parties are involved that rely on the immutable product record that is generated with the distributed ledger, for accuracy and consistency of communication.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Berti; in view of Adkins et al. (US 2019/0087598), herein “Adkins”.

Referring to Claims 23-27, Berti teaches the method if claim 1, and while teaching an  order for the blocks (e.g. linear, chronological) for creating, updating and maintaining a non-repudiatable, and verifiable electronic log of the asset (¶0031/¶0032), and the facilitation by blockchain technology generally which employs hash indexing,  he is silent to  maintaining an index for a plurality of certificates of authenticity for the 
However Adkins, in his model for preserving product information discloses the recited features directed to the “index”; that is,
  wherein the index comprises a Merkle Tree compatible index; and wherein the index is persistently stored at the host organization or persistently stored to the private blockchain or persistently stored at both the host organization and the private blockchain (¶0096:Merkle Tree, in view of ¶0055: The supply ledger may store all operations and transactions by the applications described herein, with privacy and integrity cryptographically protected. Supply ledger data may be stored in, for example, a centralized database, or in a decentralized system such as a blockchain. An authorized user, for example the owner of intellectual property contained within the ledger data, may specify which data can be accessed by other participants in the ecosystem (for example, distributors and manufacturers). A policy associated with the ledger may specify the type and amount of data collected in the ledge. The ledger may also store identifier codes. These identifier codes may be tags on physical parts with a tracking mechanism, such as a barcode or RFID. The identifier code stored in the ledge may be linked back to the digital file corresponding with the part.); and/or 
Upon moving to manufacturing, the enforcement application 160, such as an enforcement component 400 shown in FIG. 4, receives both of the encrypted file 115 and the license from the management license server 300. The enforcement component 400 ensures manufacturing device authorization and adherence to upstream licensing, receives, stores, and enforces device certifications, and initiates and/or updates a supply ledger.); and/or wherein nodes and leafs of the index are retrievable via full or partial addresses as defined by an addressing structure for the index; wherein the method further comprises maintaining the addressing structure for the index, wherein the addressing structure includes at least: a first portion of the addressing structure defining an application namespace; a second portion of the addressing structure defining an entity type identifier; and a third portion of the addressing structure defining a name for an entity or a data record stored by the private and indexed by the index (e.g. Fig. 8).; and 
wherein referencing the index with a fully qualified address will return contents of leaf from the index, the contents of the leaf; and wherein referencing the index with a partial address will return a sub-tree beneath a node of the index matching the partial address, in which the sub-tree includes multiple leafs of the index structured below the node of In an alternative embodiment, to provide privacy, an entity stores all transactions on a part within their process and all previous operations from upstream entities on a ledger. Then, when that part is physically sent to a downstream party in the supply-chain, the entity will encrypt that ledger information with the downstream party's public key (which is used for identification in the blockchain). The entity would publish the encrypted transactions (ledger) on the blockchain and the hash of the encrypted data would be used to build the hash tree. Then the downstream party would be able to decrypt the ledger and create a new ledger which includes their operations on the part, then when they ship the part downstream they would encrypt the ledger to the next downstream party. The final assembly and ship entity would have access to the entire history of the component, but parallel parties (competitors) would only be able to access the encrypted data. However, a public record of the history of the transactions would be available to everyone and allow audit trails. This method advantageously encrypts parameters within the blockchain and enabling key distribution to trusted nodes through blockchain transactions.).  
	One of ordinary skill in the art would find it obvious to ‘portion out’ access to information on an as needed basis to ensure security, and streamline operations by limiting information to relevance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687